DETAILED ACTION
Applicant’s election without traverse of Group I and Species III in the reply filed on 28 October 2022 is acknowledged.
Claims 7-11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 October 2022.
Status of Claims
This action is in reply to the application filed on 28 October 2022.
Claims 1-20 are currently pending.
Claims 7-11 and 15-20 are withdrawn from consideration.
Claims 1-6 and 12-14 are under consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 08 June 2020. It is noted, however, that applicant has not filed a certified copy of the IT102020000013609 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the airfoil being in the form of a non-rotatable vane as claimed in claim 13 must be shown or the feature(s) canceled from the claim(s).  It is noted that while the specification discloses in words the embodiments shown in Figure 5 are counter rotating blades and that the rotating blades may be stationary, there is no figure depicting how the Applicant would implement the non-rotating vane embodiment. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girgis et al (US 20060269399), hereafter referred to as Girgis.
Regarding Claim 1, Girgis discloses the following:
An airfoil assembly defining a primary airflow path (24) for a turbine engine comprising:
a platform (40);
an airfoil (32) extending from the platform (40) and into at least a portion of the primary airflow path (24), the airfoil (32) having an outer wall bounding an interior and defining a pressure side (concave surface, FIG. 8) and a suction side (convex surface, FIG. 8) extending between a leading edge (34) and a trailing edge (36) to define a chord-wise direction and extending radially between a root (42) and a tip (38) to define a span-wise direction, with the root (42) being adjacent the platform (40);
a secondary airflow path (equivalent to leakage path, see claim 1, [0002]), comprising air from the primary airflow path (in the form of bleed air taken from the compressor, see [0002]), formed by at least a portion of the platform (40); and
a deflector (76 having winglet shape 78, see FIG. 3-4) provided on the platform (40) and within the secondary airflow path (equivalent to leakage path, see claim 1, [0002]).
Regarding Claim 2, Girgis discloses the following:
The airfoil assembly of claim 1, 
wherein the deflector (76 having winglet shape 78, see FIG. 3-4) extends radially between a root (42) and a tip (38), with the root (42) being adjacent the platform (40).
Regarding Claim 3, Girgis discloses the following: 
The airfoil assembly of claim 1, 
wherein the deflector (76 having winglet shape 78, see FIG. 3-4) reduces at least one dimension of a cross-sectional area of the secondary airflow path (equivalent to leakage path, see claim 1, [0002]) at the deflector (76 having winglet shape 78, see FIG. 3-4) to form a reduced cross-sectional area (as best seen in FIG. 2).
Regarding Claim 5, Girgis discloses the following: 
The airfoil assembly of claim 3, 
wherein a local cross-sectional area of the secondary airflow path (equivalent to leakage path, see claim 1, [0002]) at a platform (40) inlet is less than the reduced cross-sectional area (The Examiner notes Figures 4 and 5 clearly show the cross sectional area of the secondary flow path is larger than the deflectors that form the reduced cross-sectional area).
Regarding Claim 6, Girgis discloses the following: 
The airfoil assembly of claim 1, 
wherein the deflector (76 having winglet shape 78, see FIG. 3-4) forms a turn for a secondary airflow defined by a tangential velocity (see for example, abstract, [0035], claim 1) branching from the primary airflow path (24) and entering the secondary airflow path (equivalent to leakage path, see claim 1, [0002]).
Regarding Claim 12, Girgis discloses the following:
The airfoil assembly of claim 1, 
wherein the airfoil (32) is a rotatable blade (see [0024]).

Claim(s) 1 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jude (US 0881474), hereafter referred to as Jude.
Regarding Claim 1, Jude discloses the following:
 An airfoil assembly defining a primary airflow path (equivalent to operating fluid path, Page 1, lines 9-15, FIG. 1 space between “a” and “b”) for a turbine engine comprising:
a platform (a2);
an airfoil (a) extending from the platform (a2) and into at least a portion of the primary airflow path (equivalent to operating fluid path, Page 1, lines 9-15, FIG. 1 space between “a” and “b”), the airfoil (a) having an outer wall bounding an interior and defining a pressure side (concave surface, FIG. 2) and a suction side (convex surface, FIG. 2) extending between a leading edge (left side of a, FIG. 1-2) and a trailing edge (right side of a, FIG. 1-2) to define a chord-wise direction and extending radially between a root (bottom of a) and a tip (top of a) to define a span-wise direction, with the root (bottom of a) being adjacent the platform (a2);
a secondary airflow path (equivalent to leakage path between a2 and the rotor, see Page 1, lines 25-40), comprising air from the primary airflow path (equivalent to operating fluid path, Page 1, lines 9-15, FIG. 1 space between “a” and “b”), formed by at least a portion of the platform (a2); and
a deflector (a1) provided on the platform (a2) and within (as best seen in FIG. 1-2) the secondary airflow path (equivalent to leakage path between a2 and the rotor, see Page 1, lines 25-40).
Regarding Claim 13, Jude discloses the following: 
The airfoil assembly of claim 1, 
wherein the airfoil (a) is non-rotatable vane (the vane of a is a stator, thus non-rotatable, see at least Page 1, lines 46-47).
Regarding Claim 14, Jude discloses the following:
The airfoil assembly of claim 1, 
wherein the deflector (a1) includes a pressure side (concave surface, FIG. 2) aligned in the same circumferential directions (as can be seen in FIG. 2, the airfoils are oriented in the same direction) as the pressure side (concave surface, FIG. 2) of the airfoil (a).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Girgis et al (US 20060269399), hereafter referred to as Girgis as applied to claim 3 above, in further view of .
 Regarding Claim 4, Girgis discloses the following: 
 The airfoil assembly of claim 3 (as shown above),
Girgis does not explicitly disclose the following:
wherein a local cross-sectional area of the secondary airflow path at a platform inlet is greater than the reduced cross-sectional area.
However the Examiner notes the following:
MOTIVATION STATEMENT
 The Instant Application has not disclosed the limitations of: wherein a local cross-sectional area of the secondary airflow path at a platform inlet is greater than the reduced cross-sectional area (claim 4) solves any stated problem or is of any particular purpose. Further as highlighted by claim 5 (also see the Instant Application [0049]), the limitations of claim 4 are a mere reversal of the arrangement of claim 5, and the arrangement only has two possible selections (in other words, either the cross-sectional area of the space between the blades is larger than the space taken up by the blades, or the reverse can be true). Note that the mere existence of these limitations themselves in the claim 4 cannot impart criticality as any cross-sectional area being reduced in size by an array of deflectors on a vane platform could be described in such a way. Therefore without explicit support for the values of the claim providing a critical result it appears Girgis would not perform differently with the local cross-sectional areas sized in proportion to the reduced cross sectional areas, as claimed by Applicant, thus it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and proportion of the deflectors, as disclosed by Girgis, wherein a local cross-sectional area of the secondary airflow path at a platform inlet is greater than the reduced cross-sectional area, with the reasonable expectation of successfully imparting a fluid flow velocity unto the leakage air (see Girgis [0031] and thereby resulting in a tangential flow direction of the secondary airflow (see MPEP 2144.04). In further support of this rejection it is noted that Girgis discloses the deflector arrangement is designed in accordance with the rotational speed of the rotor and the expected (desired) fluid flow velocity (see Girgis [0027]), and discloses changes in shape to deflectors, (which is the variable that affects whether the secondary flowpath is larger or smaller than the reduction in the secondary flowpath caused by the deflectors) may be changed as long as the deflectors still impart a tangential component to the secondary airflow (see Girgis [0035]).
  
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar blower housing arrangements see Page 1.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745